UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Pursuant to Section 240.14a-12 Lions Gate Entertainment Corp. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR IMMEDIATE RELEASE LIONSGATE URGES SHAREHOLDERS TO PROTECT THEIR INVESTMENT Sends Letter Recommending Shareholders Vote FOR the Boards Nominees on the WHITE Proxy Card Today SANTA MONICA, Calif. and VANCOUVER, B.C. Nov. 29, 2010  Lionsgate (NYSE: LGF) today mailed the following letter to its shareholders regarding the Companys 2010 Annual General Meeting of Shareholders, scheduled for December 14, 2010. Lionsgate shareholders of record as of 5:00 p.m. (Eastern Standard Time) on November 12, 2010 will be entitled to vote at the Meeting. The Lionsgate Board strongly recommends that all Lionsgate shareholders vote FOR Lionsgates director nominees on the WHITE proxy card and discard any proxy materials you may receive from the Icahn Group. November 29, 2010 Dear Fellow Lionsgate Shareholder: As Lionsgates 2010 Annual General Meeting of Shareholders approaches, your Board of Directors urges you to vote the WHITE proxy card to elect the Companys highly qualified and experienced nominees. Your Board and management team strongly believe that Lionsgates results over the past year underscore the success of its strategy to deliver value to shareholders by achieving strong and consistent growth from Lionsgates diversified portfolio of businesses. On the other hand, the Icahn Group has not articulated a vision, much less a strategy, for Lionsgate regarding how it would improve on these results and its nominees provide no further clarity on the critical issue of leading Lionsgate into the future. Instead, the Icahn Groups self-serving agenda stands to take away from the value of your investment. Your Board and management team are confident that its strategy has Lionsgate on track to continue to build its momentum and to deliver value to shareholders. Now is certainly not the time to make a change. To protect and to realize the value of your Lionsgate investment, your Board urges you to please vote FOR the Lionsgate director nominees on the WHITE proxy card. THE LIONSGATE BOARD IS COMMITTED TO DELIVERING VALUE TO ALL LIONSGATE SHAREHOLDERS Over the past ten years, the current Board and management team have developed and executed on a disciplined plan to create a diversified media business that is creating long term value for Lionsgate shareholders. As a result of this plan, Lionsgate today has a world-class media platform that leverages content creation, production and distribution across diverse channels. Due to the Boards and management teams leadership: · Over the past ten years, Lionsgate stock has appreciated by 341%, while, over the same timeframe, the S&P 500 declined 10% and the S&P 500 Media Index declined 33%. 1 · Over the past 12 months, Lionsgate stock has appreciated by 49%, while, over the same timeframe, the S&P 500 appreciated 9% and the S&P 500 Media Index appreciated 26%. 2 We believe that the appreciation of Lionsgate stock and the tremendous potential for continued value creation under your Board and management team are the primary reasons why shareholders have overwhelmingly rejected the Icahn Group's tender offer. Furthermore: · Lionsgate achieved record EBITDA and revenues in fiscal 2010. · Revenues grew from $183 million in fiscal 2000 to an approximate $1.6 billion in fiscal 2010, and continue to grow in fiscal 2011 with first half revenues of approximately $783 million. · Lionsgates television business grew from annual revenues of $8 million in fiscal 1999 to approximately $351 million in fiscal 2010 and $168.5 million in the first half of fiscal 2011. The Lionsgate Board and management team are focused on leading Lionsgate and continuing to execute on its growth strategy for the benefit of all Lionsgate shareholders. A YEAR OF RECORDS ACROSS LIONSGATES MEDIA PLATFORMS DEMONSTRATES OUR GROWTH STRATEGY IS WORKING Fiscal 2010 was a year of record revenues, major box office achievements, seven Emmy® Awards, three Academy Awards®, new partnerships and growth. · We achieved an unprecedented year at the box office : Our feature film slate generated more than half a billion dollars at the North American box office during the 2010 calendar year  a company record . Today, our content is more diverse than ever and appeals to broad and different demographics. · We expanded a thriving television business : Lionsgate operates one of the most efficient television businesses in the industry with one of the highest ratios of series placed on the air relative to shows in development. In fiscal 2010, Mad Men won its second straight Emmy® for Best Drama Series, Weeds continued to achieve record ratings as it enters its seventh season, and Nurse Jackie , starring Emmy® Award-winning actress Edie Falco, is poised to continue our tradition of provocative, acclaimed and successful cable programming. In addition, Debmar-Mercury, a successful acquisition we made in 2006, continued its profitable television distribution and syndication leadership and is now adding a second line of business with two new talk shows poised to join The Wendy Williams Show , which has been renewed by Fox through 2012. 1
